Citation Nr: 0533009	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-03 556	)	DATE
	)
	)


THE ISSUE

Whether a September 26, 2003, decision of the Board of 
Veterans' Appeals that denied the moving party entitlement to 
recognition as the veteran's surviving child, for purposes of 
receiving death benefits, should be revised or reversed on 
the grounds of clear and unmistakable error.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


FINDINGS OF FACT

1.  The veteran had recognized service from January 1942 to 
May 1942, recognized guerrilla service from October 31, 
1943, to June 30, 1945, and service in the Regular 
Philippine Army from July 1, 1945, to June 30, 1946.  He 
died in October 1985.  The moving party is the veteran's 
surviving son.

2.  In the motions for revision, dated January and March 
2004, the moving party failed to set forth clearly and 
specifically an alleged error of fact or law in the 
September 26, 2003, Board decision, the legal or factual 
basis for such an allegation, and the reason that the result 
would have been manifestly different but for the alleged 
error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
Board decision based on clear and unmistakable error have 
not been met, the motion must be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and an explanation of why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which 
fail to comply with these requirements shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(b).

In this matter, the Board observes that in the January and 
March 2004 motions, the moving party (hereinafter, 
"movant") has not set forth clearly and specifically an 
alleged error of fact or law in the September 26, 2003, 
Board decision, the legal or factual basis for such 
allegations, and the reason that the result would have been 
manifestly different but for the alleged error.  38 C.F.R. § 
20.1404(b).  Specifically, the movant has alleged that he is 
the natural and surviving son of the veteran, and therefore 
the veteran's beneficiary.  The Board has not disputed that 
the movant is the veteran's natural and surviving son; 
therefore, such an allegation involves no error or fact or 
law.  Additionally, the movant has argued that as the 
veteran's beneficiary he is entitled to receive benefits 
upon the veteran's death, and that the law itself is 
incorrect.  This argument, however, does not address an 
alleged error of fact or law, because the law itself does 
not offer "inheritable" benefits, and thus it does not 
constitute an error of fact or law on the part of the Board.  
Lastly, the movant feels that he does meet the definition of 
an eligible child as noted under 38 U.S.C.A. § 101(4)(A), 
because he feels he became permanently incapable of self 
support before attaining the age of 18 years.  However, this 
allegation is presented in vague and general terms and does 
state the specific reasons why the result would have been 
manifestly different.  Instead, it concerns the weighing of 
evidence and is not a specific error of fact or law.  As 
such, the mere disagreement with the weighing of evidence 
does not amount to clear and unmistakable error.  Because 
the movant's motion for revision of the Board's decision of 
September 26, 2003, denying entitlement to recognition as 
the veteran's surviving child for purposes of death 
benefits, fails to comply with the requirements set forth in 
38 C.F.R. § 20.1404(b), the motion is dismissed without 
prejudice to refiling.




ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

 
 
 
 


